18‐342‐bk 
In re Seven Oaks Partners, LP 

                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                          
                                 SUMMARY ORDER 
                                          
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. 
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE 
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY 
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC 
DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT 
REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 30th day of January, two thousand 
nineteen. 
 
PRESENT:  AMALYA L. KEARSE 
                   DENNIS JACOBS, 
                   ROBERT D. SACK, 
                                          Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
In re Seven Oaks Partners, LP,     
                   Debtor. 
 
Seven Oaks Partners, LP, James M. Nugent, ESQ., 
Douglas S. Skalka, Esq.,     
                   Debtors‐Appellees, 
 
                   ‐v.‐                                      18‐342 
 
                                        1 
Cynthia Licata,   
                   Creditor‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR APPELLANT:                                John F. Carberry, Cummings & Lockwood 
                                              LLC, Stamford, CT. 
 
FOR APPELLEE:                                 James M. Nugent, Harlow, Adams & 
                                              Friedman, P.C., Milford, CT.   
 
      Appeal from a judgment of the United States District Court for the District 
of Connecticut (Arterton, J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED.   

        Cynthia Licata appeals from a judgment of the United States District Court 
for the District of Connecticut (Arterton, J.) affirming the decision of the 
bankruptcy court to deny her claim against Seven Oaks Partners as untimely.   
Licata possessed a $500,000 judgment against Seven Oaks Partners, LP at the time 
it filed for Chapter 11 bankruptcy in April 2012, but Seven Oaks failed to list her 
as a creditor.    In November 2012, Seven Oaks added Licata as holding a 
“disputed” and “unliquidated” claim and the court set July 8, 2013 as the bar date 
by which she could file a proof of claim.    Licata filed a proof of claim on 
September 5, 2014.    Seven Oaks objected on the basis of untimeliness, the 
bankruptcy court (Manning, J.) sustained the objection, and the district court 
subsequently affirmed.    The question on appeal is whether Licata’s failure to 
timely file her claim is the result of excusable neglect.    We assume the parties’ 
familiarity with the underlying facts and procedural history. 

      Licata claims that the bankruptcy court abused its discretion in disallowing 
her proof of claim because Seven Oaks first omitted listing her claim, then 
improperly scheduled her claim as one that was disputed and unliquidated rather 
than as liquidated and reflected in a final judgment, and then failed to properly 
 
                                                2 
notify her of the proceeding.    Because‐‐at a minimum through service on her 
lawyer‐‐Licata had notice of the bankruptcy proceedings before the bar date, we 
disagree.   

        “In an appeal from a district court’s review of a bankruptcy court decision, 
we review the bankruptcy court decision independently, accepting its factual 
findings unless clearly erroneous but reviewing its conclusions of law de novo.”   
In re Enron Corp., 419 F.3d 115, 124 (2d Cir. 2005) (quoting In re AroChem Corp, 
176 F.3d 610, 620 (2d Cir. 1999)).    “Bankruptcy court decisions to deny a request 
to file late are reviewed for abuse of discretion.”    Id.   

       In bankruptcy, a “bar date” fixes the time to file a proof of claim against the 
bankruptcy estate.    See Fed. R. Bankr. P. 3002(c)(3).    Bankruptcy Rule 9006(b)(1) 
“empowers a bankruptcy court to permit a late filing if the movant’s failure to 
comply with an earlier deadline ‘was the result of excusable neglect.’”    Pioneer 
Inv. Servs. Co. v. Brunswick Associates L.P., 507 U.S. 380, 382 (1993).    “The 
burden of proving excusable neglect lies with the late‐claimant.”    In re Enron, 
419 F.3d at 121. 

       Whether neglect is excusable is an equitable determination, “‘taking 
account of all relevant circumstances surrounding the party’s omission,’ 
including ‘[1] the danger of prejudice to the debtor, [2] the length of the delay and 
its potential impact on judicial proceedings, [3] the reason for the delay, including 
whether it was within the reasonable control of the movant, and [4] whether the 
movant acted in good faith.’”    Id. at 122 (quoting Pioneer, 507 U.S. at 395) 
(alterations in original).    The “focus” of our inquiry is whether the movant was 
responsible for the delay.    Id. 

       The bankruptcy court did not abuse its discretion in denying Licata’s late 
filed claim because Licata was responsible for the delay.    Critically, Licata had 
notice, through her lawyer, of Seven Oaks’s bankruptcy and the allegedly 
erroneous scheduling of her claim as “disputed” and “unliquidated,” in 
November 2012.    The bankruptcy court found that Seven Oaks served notice on 
Licata at five different addresses, including that of her lawyer, Ridgely Brown.   
See Pioneer, 507 U.S. at 397 (“[I]n determining whether respondents’ failure to file 
their proofs of claim prior to the bar date was excusable, the proper focus is upon 
 
                                          3 
whether the neglect of respondents and their counsel was excusable.”) (emphasis in 
original).    At a hearing on November 13, 2012, where he was representing Licata 
in nonbankruptcy proceedings against Seven Oaks, Brown discussed Seven 
Oaks’s bankruptcy, its impact on Licata’s $500,000 judgment, and the scheduling 
of Licata’s claim.    Licata was therefore on notice in November 2012.    And 
because she then failed to file her proof of claim until September 2014, Licata’s 
neglect is inexcusable. 

        Licata argues that because Seven Oaks mischaracterized her claim in bad 
faith, requiring compliance with the bar date will encourage future 
gamesmanship by debtors; after all, had Seven Oaks scheduled her claim as 
undisputed, Licata’s filing would have been unnecessary.     

        But the improper scheduling of a claim by a Chapter 11 debtor does not 
excuse an untimely filing where the creditor had actual notice of the debtor’s 
bankruptcy.    See 4 Collier on Bankruptcy ¶ 523.09[4][a] (Alan N. Resnick & 
Henry J. Sommer eds., 16th ed.) (citing Lompa v. Price (In re Price), 79 B.R. 888, 
893 (BAP 9th Cir. 1987)).    If a creditor has notice or actual knowledge of the 
bankruptcy with sufficient time to timely file a proof of claim, the debt will be 
discharged even though not listed or scheduled, listed or scheduled improperly, 
or listed or scheduled tardily.    Id.    Regardless of the correctness of any 
allegations of bad faith, once Licata possessed actual knowledge of Seven Oaks’s 
bankruptcy and scheduling of her claim, it was her responsibility to file a proof of 
claim and correct Seven Oaks’s mistaken characterization of her claim as disputed 
and unliquidated before the established bar date. 

     Accordingly, Licata failed to demonstrate excusable neglect and the 
bankruptcy court was within its discretion to deny her late filed claim. 

       We have considered Licata’s remaining arguments and find them to be 
without merit.    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 

                                      FOR THE COURT: 
                                      CATHERINE O’HAGAN WOLFE, CLERK 


 
                                         4